El Juez Asociado Señor Todd, Jr.,
emitió la opinión del tribunal.
 La corte inferior dió crédito a la .prueba del demandante y dictó sentencia en este caso declarando con lugar la demanda de desahucio en precario. La única cuestión de algún mérito relativo levantada por la demandada en este recurso es si de la prueba surgió un conflicto de títulos según sostiene la apelante.
Se probó que el demandante es dueño y está en posesión, desde el año 1939, de una linca de cuarenta cuerdas situada en el Barrio Arena de Utuado; que en el mes de marzo de 1943 la demandada, que tenía una casa en una finca de Juan Maldonado, la desarmó y volvió a construirla dentro de la finca del demandante Julio Sigurani sin el permiso de éste; que el demandante le llamó la atención a la demandada que no continuara colocando la casa en su finca y la demandada paralizó la obra pero tan pronto se fué el demandante, la *215demandada continuó la obra. Pocos días después el deman-dante radicó la presente acción.
La prueba de la demandada tendió a demostrar qne ella reconstruyó sn casa en una cuerda que le cedió Inés González pero la corte inferior, al apreciar la prueba en conjunto, llegó a la conclusión de que “la demandada, puesta de acuerdo con Inés González trasladó su casa de la finca de Juan Maldonado a un sitio frente a la finca de Inés Gon-zález” pero dentro de la finca del demandante. Además, la prueba documental de la propia demandada demostró que la finca de una cuerda a la cual ella trasladó su casa, no perte-necía a Inés González sino a doña Monserrate González quien la adquirió desde el año 1933.
Hemos examinado la prueba presentada por ambas partes y no estamos en condiciones de resolver que la corte inferior cometió manifiesto error en su apreciación. No bubo, a nuestro juicio, prueba suficiente para establecer un conflicto de títulos. Tampoco estaba obligado el demandante, según sostiene la apelante, a radicar un injunction para impedir que la demandada continuara reconstruyendo la casa. La demandada suspendió la obra y la continuó clandestinamente sin permiso del demandante.

Debe confirmarse la sentencia apelada.